   Case 1:20-cr-02023-SAB          ECF No. 99        filed 08/25/21     PageID.240 Page 1 of 2


PS 42
(Rev 07/93)

                                                                                     FILED IN THE
                                 United States District Court                    U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON


                                  Eastern District of Washington            Aug 25, 2021
                                                                                SEAN F. MCAVOY, CLERK
 United States of America                        )
                                                 )
               vs                                )
                                                 )
 Jayme Mechelle Hunt                             )                 Case No. 1:20-CR-02023-SAB-1



                    CONSENT TO MODIFY CONDITIONS OF RELEASE

On February 8, 2021, Ms. Hunt appeared before the Honorable Mary K. Dimke, United States
Magistrate Judge for an initial appearance on a pretrial release violation reported in a revised Petition
dated February 5, 2021 (ECF No. 59, violation 1). The Court conducted a revocation hearing on
Monday, February 8, 2021, which was continued to February 9, 2021. The Petition (ECF No. 57)
and revised petition (ECF No. 59) were dismissed and Ms. Hunt was released back onto pretrial
supervision to include special condition number 9: Location Monitoring with Global Position
Satellite (GPS) and home confinement. Since her release, Ms. Hunt has maintained compliance with
all aspects of her location monitoring and home confinement.

This officer respectfully requests the removal of special condition number 9 and addition of special
condition number 11. Special condition number 10, relating to exclusion zones, will remain in effect.

This officer has spoken with the Assistant United States Attorney’s office and Ms. Hunt’s assigned
counsel; all are in agreement.

Removal of the following special condition:
Special Condition #9 (ECF No. 66): Defendant shall participate in a program of GPS home
confinement. Defendant shall wear at all times, a GPS device under the supervision of the United
States Probation/Pretrial Services Office. In the event Defendant does not respond to GPS
monitoring or cannot be found, the United States Probation/Pretrial Services Office shall forthwith
notify the United States Marshals’ Service, who shall immediately find, arrest and detain Defendant.
Defendant shall pay all or part of the cost of the program based upon ability to pay as determined by
the United States Probation/Pretrial Services Office. Defendant shall be restricted at all times, to her
residence except for: attorney visits; court appearances; case-related matters; court-ordered
obligations; or other activities as pre-approved by the pretrial office or supervising officer, including
but not limited to employment, religious services, medical necessities.

Addition of the following special condition:
Special Condition #11: Defendant shall participate in a program of Global Positioning Satellite
(GPS) with Stand Alone Monitoring: Monitoring with Defendant’s movements and locations
monitored by United States Probation and Pretrial Services.
      Case 1:20-cr-02023-SAB            ECF No. 99         filed 08/25/21        PageID.241 Page 2 of 2




Ms. Hunt consents to the modification of her release conditions and agrees
                                                                     g     to abide by this
modification.
,UHDGWKLVGRFXPHQWWRP\FOLHQWDQG
VKHDXWKRUL]HGPHWRVLJQLWRQKHUEHKDOI
                                            
                                                                                                  8/24/2021
 V-D\PH+XQW
 Signature of Defendant                    Date             United
                                                            U ited States
                                                            Un     Staate
                                                                       tes Probation
                                                                           Prrobation Officer
                                                                           P          O ficer
                                                                                      Of             Date

 Jayme Mechelle Hunt                                        Linda J. Leavitt


I have reviewed the conditions with my
                                    m client and concur that this modification is appropriate.


                                                                  8/24/2021
 Signature of Defense Counsel                                      Date

 Adam Pechtel




                                                                                         8/25/2021
[X]      The above modification of conditions of release is ordered, to be effective on _________.

[ ]      The above modification of conditions of release is not ordered.

                                                                 8/25/2021
 Signature of Judicial Officer                                     Date

 Stanley A. Bastian
 Mary K. Dimke
